EXHIBIT 10.27

 

Marketing and Servicing Agreement between Republic Bank & Trust Company and
Advance America Cash Advance Centers of North Carolina, Inc. (portions of the
exhibit have been omitted pursuant to a request for confidential treatment).

 

A mark of [***] in the text of this Exhibit indicates that confidential material
has been omitted.

 

This Exhibit, including the omitted portions, has been filed separately with the
Secretary of the Securities and Exchange Commission pursuant to an application
requesting confidential treatment under Rule 24b-2 of the Securities Exchange
Act of 1934.

 

MARKETING AND SERVICING AGREEMENT

 

This Marketing and Servicing Agreement (this “Agreement”), dated as of the 12th
day of February, 2003, is by and between (i) Republic Bank & Trust Company, a
Kentucky state-chartered bank (“BANK”), and (ii) (a) Advance America, Cash
Advance Centers of North Carolina, Inc., a Delaware corporation (“AA”) and  (b)
McKenzie Check Advance of North Carolina, LLC d/b/a National Cash Advance, a
Tennessee limited liability company (“NCA,”) which shall hereinafter sometimes
collectively be referred to as “ADVANCE AMERICA”).

 

WHEREAS, AA is a duly organized and validly existing Delaware corporation,
authorized to do business in the State of North Carolina;

 

WHEREAS, NCA is a duly organized and validly existing Tennessee limited
liability company, authorized to do business in the State of North Carolina;

 

WHEREAS, BANK is a Kentucky state-chartered bank insured by the Federal Deposit
Insurance Corporation and is authorized under applicable Kentucky and federal
law to engage in the transactions referred to herein;

 

WHEREAS, BANK agrees that during the term of the Agreement BANK will deal
exclusively, with the possible exception of BANK’s existing relationship with
[***] whereby BANK engages in TRANSACTIONS (as defined below) with [***] in
North Carolina, with ADVANCE AMERICA with respect to TRANSACTIONS for all
CUSTOMERS (as defined below) located in the MARKET (as defined below);

 

WHEREAS, ADVANCE AMERICA agrees that BANK shall have the first and exclusive
right to all TRANSACTIONS originated in the MARKET by ADVANCE AMERICA. The
Parties agree that BANk will contiue to fund all Transactions that are orignated
by ADVANCE AMERICA and meet the BANK’s stablished underwriting criteria until
and unless the BANK’s outstanding Transactions under this Agreement and any
other Marketing and Servicing Agreement with ADVANCE AMERICA equals [***]
exclusive of Transactions rejected by BANK;

 

WHEREAS, in accordance with its established underwriting and other criteria as
may be amended from time to time, BANK desires to engage in the TRANSACTIONS in
compliance with Kentucky Revised Statutes (“KRS”) Chapter § 368; and

 

WHEREAS, ADVANCE AMERICA desires to market and service the TRANSACTIONS on
BANK’s behalf, while retaining authority and control over, and responsibility
for, its own employees and methods of operation.

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual promises
contained in this Agreement, and other valuable consideration, the sufficiency
of which is hereby acknowledged, and intending to be legally bound, BANK and
ADVANCE AMERICA (together, the “Parties”) agree as follows:

 

1

--------------------------------------------------------------------------------


 

1.                                         DEFINITIONS.

 

Terms not specifically defined herein shall have the definitions ascribed to
them elsewhere in this Agreement.

 

(a)                                  “AA” shall mean Advance America, Cash
Advance Centers of North Carolina, Inc., a Delaware corporation.

 

(b)                                 “ADVANCE AMERICA” shall be defined
individually and collectively, jointly and severally, as AA and NCA.

 

(c)                                  “ADVANCE AMERICA INDEMNIFIED PARTIES” shall
be defined as AA, NCA and their parent, subsidiaries and affiliates, and each of
their officers, directors, shareholders, employees, representatives, agents and
attorneys.

 

(d)                                 “ADVERSE ACTION NOTICE” shall be defined as
an appropriately completed notice in compliance with Equal Credit Opportunity
Act (ECOA) Regulation B, and applicable law required to be provided to CUSTOMERS
who are not eligible for the PROGRAM.

 

(e)                                  “APPLICANT” shall be defined as a
prospective CUSTOMER seeking to take advantage of or otherwise participate in
the PROGRAM.

 

(f)                                    “APPLICATIONS” shall be defined as each
of the forms filled out by a CUSTOMER seeking to take advantage of the PROGRAM
as such forms may be amended or modified from time to time.

 

(g)                                 “BANK” shall be defined as Republic Bank &
Trust Company, a Kentucky state-chartered bank.

 

(h)                                 “BANK DEPOSIT ACCOUNT” shall be defined as
that bank account held at a bank or banks designated by BANK and made known to
ADVANCE AMERICA and into which shall be deposited all the daily receipts
collected by ADVANCE AMERICA for the benefit of BANK and applied to the
TRANSACTIONS.

 

(i)                                     “BANK INDEMNIFIED PARTIES” shall be
defined as BANK and its holding company, subsidiary and affiliates, and each of
their officers, directors, shareholders, employees, representatives, agents and
attorneys.

 

(j)                                     “BANK INTELLECTUAL PROPERTIES” shall be
defined as the name, trade name, trademarks, service marks and logos of BANK.

 

(k)                                  “BANK POLICIES” shall be defined as the
reasonable and lawful practices, policies and procedures established by BANK and
communicated in writing to ADVANCE AMERICA from time to time with respect to the
TRANSACTIONS.

 

(l)                                     “CONFIDENTIAL INFORMATION” shall be
defined as all documents, materials and other information related to this
Agreement which shall have been obtained during the course of the negotiations
leading to, and during the performance of, this Agreement, excepting those items
excluded from this definition by Section 9(c) of this Agreement.

 

(m)                               “CUSTOMER” shall be defined as any person who
participates in the PROGRAM.

 

(n)                                 “CUSTOMER INFORMATION” shall be defined as
all information derived from whatever source about any of the CUSTOMERS or the
APPLICANTS, including without limitation names, addresses, demographic
information and financial information.

 

2

--------------------------------------------------------------------------------


 

(o)                                 “DISCLOSURES” shall be defined as all
information required to be provided to an APPLICANT or CUSTOMER under federal
law or applicable state law.

 

(p)                                 “EFFECTIVE DATE” shall be the first business
day following delivery of written notice by ADVANCE AMERICA to BANK that the
PEOPLES AGREEMENT has been terminated.

 

(q)                                 “EVENT OF DEFAULT” shall be defined in
Section 7(d).

 

(r)                                    “FEES” shall be defined as the marketing
and servicing fees set forth on Exhibit A attached hereto.

 

(s)                                  “HARMFUL ACTS” shall be defined as any
fraud, theft, dishonesty, defamation, or other willful misconduct of any party
to this Agreement, or any party’s officer, employee, director or agent.

 

(t)                                    “LOSSES” shall be defined as claims,
losses, liabilities, damages, penalties, demands, judgments, settlements, costs
and expenses, including reasonable attorneys’ fees.

 

(u)                                 “MARKET” shall mean all ADVANCE AMERICA
stores in North Carolina during the term of this Agreement.

 

(v)                                 “NCA” shall mean McKenzie Check Advance of
North Carolina, LLC (dba National Cash Advance), a Tennessee limited liability
company.

 

(w)                               “NET CHARGE OFFS” shall mean the difference
between the sum of the principal and FEES of any TRANSACTIONS which have been
charged off less any recoveries, payments or collections on such TRANSACTIONS.

 

(x)                                   “NOTES” shall be defined as those
promissory notes or similar negotiable instruments which may be made by a
CUSTOMER to secure the CUSTOMER’S obligations under any TRANSACTION.

 

(y)                                 “NSF CHARGE OFFS” shall be defined as items
for which payment has not been received in a [***] period from the date such
items are recorded by ADVANCE AMERICA which date shall be within a reasonable
time from the date the drawee bank notifies ADVANCE AMERICA that such items are
uncollected.

 

(z)                                   “PEOPLES AGREEMENT” shall mean those
certain Marketing and Servicing Agreements presently in effect between ADVANCE
AMERICA and PEOPLES NATIONAL BANK dated as of September 11, 2001.

 

(aa)                            “PROGRAM” shall be defined as the totality of
the TRANSACTIONS contemplated under this Agreement with regard to the deferred
deposit transactions.

 

(bb)                          “PROMOTIONAL MATERIALS” shall be defined as all
letters, advertising and promotional literature or material incorporating BANK
INTELLECTUAL PROPERTIES and all related designs, artwork, logos, slogans, copy
and other similar materials.

 

(cc)                            “REPAYMENT CHECKS” shall be defined as checks
issued by a CUSTOMER as security for and in repayment of the TRANSACTIONS.

 

(dd)                          “RESTRICTED PARTY” shall be defined as any party
who is bound by Section 9 of this Agreement with regard to the CONFIDENTIAL
INFORMATION, including, without limitation, all agents, employees, officers,
directors and other third-party agents of any of the Parties hereto.

 

3

--------------------------------------------------------------------------------


 

(ee)                            “ROLLOVER” shall be defined as extending a
TRANSACTION for an additional term by paying only the fee due and refinancing
the remaining principal amount of the TRANSACTION for an additional fee.

 

(ff)                                “TRANSACTIONS” shall be defined as those
certain deferred deposit transactions as provided under Kentucky and other
applicable law.

 

(gg)                          “TRANSACTION DOCUMENTS” shall be defined as (i)
all original APPLICATIONS and copies of all ADVERSE ACTION NOTICES and other
documents relating to rejected APPLICATIONS; and (ii)  originals or copies, as
applicable, of all APPLICATIONS, NOTES (including DISCLOSURES), REPAYMENT CHECKS
and other documents provided to or received from CUSTOMERS.

 

(hh)                          “TRANSACTION LOSS RATE” shall have the meaning set
forth in Exhibit A.

 

2.                                       INCORPORATION OF RECITALS.

 

The recitals set forth above are incorporated herein by reference.

 

3.                                       CONDITION TO EFFECTIVENESS OF
AGREEMENT.

 

The Parties acknowledge and agree that it is an express condition to the
effectiveness of this Agreement that the PEOPLES AGREEMENT shall have been
terminated, and that this Agreement shall not become effective unless and until
the PEOPLES AGREEMENT shall have been terminated. Immediately upon termination
of the PEOPLES AGREEMENT, ADVANCE AMERICA will deliver to BANK written notice
that such termination has occurred. In no event shall ADVANCE AMERICA deliver
said written notice later than February 28, 2003.

 

4.                                       BANK’S SERVICES.

 

(a)                                  BANK in its sole discretion shall determine
all of the conditions, terms and features of the TRANSACTIONS, including,
without limitation, amounts, fees and charges, limits, credit standards,
underwriting criteria, payment terms and all other terms and conditions of the
TRANSACTIONS.  BANK shall approve the form of all TRANSACTION DOCUMENTS.  BANK
shall enter into the TRANSACTIONS with all APPLICANTS originated by ADVANCE
AMERICA and who, in the sole discretion of BANK, meet such standards and other
qualifications as established by BANK; provided that BANK shall not be required
to enter into a TRANSACTION if it reasonably believes that the TRANSACTION or
its solicitation will violate or has violated any applicable law.  Neither
ADVANCE AMERICA, nor BANK, nor their respective employees shall state or suggest
to APPLICANTS that TRANSACTIONS are made with or approved by ADVANCE AMERICA or
that ADVANCE AMERICA (or any employee or agent of ADVANCE AMERICA) can improve
or otherwise influence an APPLICANT’s prospect of entering into a TRANSACTION
with BANK.  Subject to BANK policy and applicable law, BANK may reject any
TRANSACTION or TRANSACTIONS, at any time, in its sole discretion.

 

(b)                                 ADVANCE AMERICA acknowledges that all rights
of ownership in the TRANSACTIONS and the TRANSACTION DOCUMENTS are and remain
the sole property of BANK, and ADVANCE AMERICA shall have no ownership rights to
such TRANSACTIONS or TRANSACTION DOCUMENTS during the term of this Agreement. 
Furthermore, ADVANCE AMERICA shall not in any way fund, or purchase any share or
“participation interest” in, any TRANSACTION.

 

(c)                                  In its sole discretion, BANK may sell,
transfer, grant an interest in, or otherwise assign any TRANSACTION, or any
portion of any TRANSACTION, to a third party or parties provided that BANK shall
not sell any TRANSACTION to any business or entity whose primary business is
conducting or

 

4

--------------------------------------------------------------------------------


 

generating deferred deposit transactions.  Any sale, transfer or assignment by
BANK of any such TRANSACTION shall comply with applicable law.

 

(f)                                    BANK shall forward to ADVANCE AMERICA,
via facsimile, with a copy by first-class mail, within one (1) business day of
receipt any written notices it receives that bankruptcy proceedings have been
initiated with respect to any CUSTOMER.

 

(g)                                 During the term of this Agreement, BANK
shall promptly provide to ADVANCE AMERICA or its agents the data submission and
reports necessary for ADVANCE AMERICA to maintain effective internal controls
and to monitor results under this Agreement, including without limitation the
performance of the TRANSACTIONS and BANK’s obligations hereunder.

 

5.                                       ADVANCE AMERICA’s SERVICES.

 

(a)                                  General Duties of ADVANCE AMERICA;
Standards of Performance:  ADVANCE AMERICA shall perform all services reasonably
required to market and service the TRANSACTIONS of BANK in the MARKET, including
without limitation, the establishment of retail outlets in number and location
determined by ADVANCE AMERICA in its sole discretion, where APPLICANTS may
submit APPLICATIONS and receive DISCLOSURES required by applicable law and where
CUSTOMERS may execute and deliver the TRANSACTION DOCUMENTS and deliver
REPAYMENT CHECKS or other payment on the TRANSACTIONS for deposit by ADVANCE
AMERICA to BANK DEPOSIT ACCOUNT.  In marketing the TRANSACTIONS and performing
its services hereunder, ADVANCE AMERICA shall at all times and in all respects
comply with applicable laws, rules and regulations.  ADVANCE AMERICA agrees to
conduct such TRANSACTIONS in accordance with Exhibit B attached hereto and
incorporated herein by reference and shall comply with BANK’S PROGRAM and
protocols contemplated hereby.  Further, ADVANCE AMERICA shall use only
TRANSACTION DOCUMENTS approved by BANK and shall follow BANK POLICIES.  ADVANCE
AMERICA shall train and supervise its employees to act in conformity with BANK
POLICIES and the requirements of applicable laws, rules and regulations.

 

(b)                                 Marketing of TRANSACTIONS:

 

(i)                                     BANK hereby authorizes ADVANCE AMERICA
during the term of this Agreement to market TRANSACTIONS to prospective
CUSTOMERS on BANK’s behalf.  BANK hereby grants to ADVANCE AMERICA the right to
use BANK INTELLECTUAL PROPERTIES during the term of this Agreement in connection
with this Agreement on letters, print advertisements, the Internet, television
and radio communications and other advertising and PROMOTIONAL MATERIALS;
provided, however, ADVANCE AMERICA shall submit all PROMOTIONAL MATERIALS to
BANK for its written approval prior to any use thereof.  If BANK fails to reject
any proposed PROMOTIONAL MATERIALS within five (5) business days of receipt of
the request for approval, such PROMOTIONAL MATERIALS shall be deemed approved by
BANK.  All rights to BANK INTELLECTUAL PROPERTIES not expressly granted to
ADVANCE AMERICA herein are reserved by BANK.  Regardless of whether they
incorporate BANK INTELLECTUAL PROPERTIES, all advertising and PROMOTIONAL
MATERIALS for the TRANSACTIONS (A) shall prominently identify BANK as maker of
the TRANSACTIONS, (B) shall be accurate, (C) shall not be misleading, and
(D) shall comply with all applicable laws, rules and regulations.

 

(ii)                                  In connection with ADVANCE AMERICA’s
performance of its obligations under this Agreement, it is expressly agreed that
(A) BANK shall not hold any ownership or leasehold interest in any ADVANCE
AMERICA store or any personal property located therein, except for REPAYMENT
CHECKS, NOTES, TRANSACTION DOCUMENTS, and cash reflecting TRANSACTION repayments
for the TRANSACTIONS, and (B) no BANK employees shall work in any ADVANCE
AMERICA store except for BANK agents who may examine ADVANCE AMERICA stores from
time to time, during regular business hours, for compliance with BANK POLICIES
and other aspects of this Agreement.

 

(c)                                  Servicing of TRANSACTIONS and APPLICATIONS:

 

5

--------------------------------------------------------------------------------


 

(i)                                     BANK also hereby authorizes ADVANCE
AMERICA to obtain APPLICATIONS for TRANSACTIONS from APPLICANTS, using an
APPLICATION approved by BANK.  ADVANCE AMERICA shall make APPLICATIONS available
to prospective APPLICANTS and shall not discourage any prospective APPLICANT
from submitting an APPLICATION and shall provide reasonable assistance to each
prospective APPLICANT in completing an APPLICATION.  ADVANCE AMERICA shall not
discriminate against or discourage any APPLICANT in any aspect of the
application process on any “prohibited basis,” as such term is defined in the
Equal Credit Opportunity Act (ECOA), Regulation B and KRS Section 344.400.

 

(ii)                                  Based upon the information provided by
APPLICANTS to BANK in the APPLICATIONS and such other credit-related information
as obtained by ADVANCE AMERICA at the direction of BANK, or by BANK directly,
and pursuant to the underwriting standards and criteria adopted by BANK in its
sole discretion, BANK shall be solely responsible for determining whether to
enter into a TRANSACTION with an APPLICANT.  BANK shall, either itself or
through its designated agent, communicate to ADVANCE AMERICA its decision on
each APPLICATION.  On BANK’s behalf, ADVANCE AMERICA shall provide an ADVERSE
ACTION NOTICE to any APPLICANT whose APPLICATION is rejected by BANK.

 

(iii)                               The CUSTOMER’S obligations under the
TRANSACTION shall be evidenced by a NOTE containing the DISCLOSURES and secured
by a REPAYMENT CHECK.

 

(iv)                              ADVANCE AMERICA shall (A) obtain from the
CUSTOMER the executed NOTE; (B) deliver an executed copy of the NOTE to the
CUSTOMER; (C) obtain from the CUSTOMER his or her REPAYMENT CHECK, dated the due
date of the NOTE and made payable to BANK for the Total of Payments set forth in
the NOTE and held in trust separate and apart from ADVANCE AMERICA’s records; 
and (D) shall not allow CUSTOMERS to engage in ROLLOVERS or to renew a
TRANSACTION made pursuant to this Agreement except to the extent permitted by
applicable law and BANK POLICIES.

 

(d)                                 Collection of TRANSACTIONS.

 

(i)                                     BANK hereby authorizes ADVANCE AMERICA
to service the TRANSACTIONS by, among other things, (1) using its commercially
reasonable efforts to collect payments on the TRANSACTIONS at and after maturity
thereof on behalf of BANK (said collection efforts will include, but shall not
be limited to, the representment of checks via the Automated Clearing House
(ACH)); (2) accurately recording and reporting payments of funds received from
CUSTOMERS, which payments shall be kept in a cash drawer, separate in all
respects from any cash or other assets of ADVANCE AMERICA; and (3) making prompt
remittance to and settlement with BANK by daily deposits of the CUSTOMER funds
in said cash drawer.  In collecting payments owed under the NOTES, ADVANCE
AMERICA shall comply in all respects with applicable law, rules and
regulations.  Without limiting the generality of the foregoing, ADVANCE AMERICA
shall not, explicitly or implicitly, make any threats of criminal prosecution in
connection with debt collection, or otherwise engage in any collection practices
that violate any applicable law, rules and regulations; including without
limitation, but only where applicable, the Fair Debt Collection Practices Act
(“FDCPA”); any debt collection regulations or consumer protection laws
applicable to BANK or ADVANCE AMERICA; and the Best Practices of the Community
Financial Services Association of America (the “CFSA Best Practices”).

 

(ii)                                  ADVANCE AMERICA shall service the
TRANSACTIONS at all times in accordance with the terms of the NOTES and the
DISCLOSURES, the TRANSACTION DOCUMENTS and BANK POLICIES.  BANK shall notify
ADVANCE AMERICA in writing at least thirty (30) days prior to any change in BANK
POLICIES, unless such changes are required sooner by applicable law.

 

(iii)                               On each day ADVANCE AMERICA operates its
stores for regular business, ADVANCE AMERICA shall deposit and transfer to BANK
DEPOSIT ACCOUNT (A) all cash received from CUSTOMERS representing repayment of
TRANSACTIONS and (B) all REPAYMENT

 

6

--------------------------------------------------------------------------------


 

CHECKS held by ADVANCE AMERICA with respect to TRANSACTIONS as to which
repayment was not otherwise received on or before the due date, subject to such
delay in deposit, as ADVANCE AMERICA may reasonably accommodate to secure
repayment in cash from the CUSTOMER. However, in no event shall ADVANCE AMERICA
hold a check more than ten (10) days past the due date.

 

(iv)                              ADVANCE AMERICA shall be responsible for any
deficiency in the amount of cash reported and the actual amount of cash received
from CUSTOMERS in repayment of TRANSACTIONS. Any deficiencies shall be refunded
to BANK on a quarterly basis.

 

(v)                                 Files and boxes containing TRANSACTION
DOCUMENTS shall be clearly marked “Property of Rupblic Bank and Trust Company.
Do not Destory.”

 

(e)                                  Reports; Access to Stores, Books and
Records and Employees:

 

(i)                                     During the term of this Agreement,
ADVANCE AMERICA shall promptly provide to BANK or its agents the data
submissions and reports set forth on Exhibit B hereto in order for BANK to
maintain effective internal controls and to monitor results under this
Agreement, including without limitation the performance of the TRANSACTIONS and
ADVANCE AMERICA’s obligations hereunder.

 

(ii)                                  ADVANCE AMERICA shall, as reasonably
required by BANK, but no more often than quarterly, provide BANK with its most
recent unaudited financial statements and its annual audited financial
statements.

 

(iii)                               BANK agrees to allow ADVANCE AMERICA, as its
agent and bailee, without an ownership interest by ADVANCE AMERICA, to maintain
and retain possession of the TRANSACTION DOCUMENTS for the term of the Agreement
and any additional period required by applicable law.  Except as otherwise
allowed by Section 9 of this Agreement, ADVANCE AMERICA agrees to use such
TRANSACTION DOCUMENTS solely to service the TRANSACTIONS and to segregate all
such TRANSACTION DOCUMENTS, and all document files and records which relate to
the services provided by ADVANCE AMERICA hereunder, from ADVANCE AMERICA’s other
files and records.

 

(iv)                              The TRANSACTION DOCUMENTS shall be held by
ADVANCE AMERICA, pursuant to BANK’S record retention requirements, as more
particularly set forth in Exhibit B attached hereto and incorporated herein by
reference in trust for BANK, and BANK will have and shall continue to have
constructive possession and legal title to such documents, files and records. 
At such time or times as BANK may reasonably request, and at BANK’s cost,
ADVANCE AMERICA shall promptly deliver copies of requested TRANSACTION DOCUMENTS
to BANK at its headquarters or such other location or locations as BANK shall
direct.  All such documents shall be maintained segregated from other books and
records of ADVANCE AMERICA and otherwise in such a manner as to facilitate their
inspection by and delivery to BANK, if so requested.

 

(v)                                 During the term of this Agreement and at all
times thereafter, BANK and banking agencies with regulatory authority over BANK
shall have reasonable access to ADVANCE AMERICA stores, to the books and records
of ADVANCE AMERICA (to the extent that such books and records pertain to the
TRANSACTIONS), to the officers, employees and accountants of ADVANCE AMERICA,
and to copies of TRANSACTION DOCUMENTS, all for the purpose of ensuring that
ADVANCE AMERICA is carrying out BANK POLICIES and is otherwise complying fully
with its obligations under this Agreement.  Such access shall include permission
to maintain employees on the premises of ADVANCE AMERICA in North Carolina or
such offices of ADVANCE AMERICA where any information requested may be located 
during regular business hours to audit ADVANCE AMERICA’s services contemplated
by this Agreement.  BANK agrees to provide reasonable advance notice of its
intent to audit any ADVANCE AMERICA store.

 

7

--------------------------------------------------------------------------------


 

(vi)                              In addition, and not as a limitation of the
foregoing, BANK shall have the right at ADVANCE AMERICA’s expense, provided that
the aggregate expense to ADVANCE AMERICA shall not exceed $15,000 per year, from
time to time during the term of this Agreement, to conduct reasonable outside
audits in any given year and other reasonable audits and/or compliance reviews
of the services provided hereunder, and the records generated thereunder;
provided, that such audit and review rights shall be conducted during normal
business hours in a manner which does not unreasonably interfere with ADVANCE
AMERICA’s normal business operations and CUSTOMER and employee relations.

 

(f)                                    FEES and Costs:  In consideration for
ADVANCE AMERICA’s performance of its obligations under this Agreement, BANK
shall pay ADVANCE AMERICA the FEES, as such FEES may be changed from time to
time by mutual written agreement of the Parties. Such FEES shall be paid by BANK
to ADVANCE AMERICA, as defined by, and containing the information required by
Exhibit A.  ADVANCE AMERICA will be responsible for all costs, expenses and
taxes (of whatever nature or authority) associated with its stores and its
services under this Agreement, including without limitation rental and occupancy
costs; costs of up-fit and leasehold improvements; equipment costs; processing
costs; printing costs; maintenance costs; staffing costs; taxes assessed to or
against ADVANCE AMERICA; signage costs; and advertising costs.  Other than the
costs and expenses set forth in this section, ADVANCE AMERICA shall not be
responsible for any other costs or expenses associated with TRANSACTIONS,
provided, however, that each of the Parties hereto shall be responsible for
their own corporate and other expenses resulting from negotiating and executing
this Agreement.

 

6.                                       Representations and Warranties.

 

(a)                                  BANK hereby represents and warrants to
ADVANCE AMERICA as of the date hereof that:

 

(i)                                     BANK is a duly organized Kentucky
state-chartered bank validly existing under the laws of the Commonwealth of
Kentucky, and is authorized to conduct its business as described in this
Agreement in the State of North Carolina.  The deposits of BANK are insured by
the Federal Deposit Insurance Corporation up to applicable limits.  BANK has the
corporate power and authority and all requisite licenses, permits and
authorizations to execute and deliver this Agreement and perform its obligations
contemplated hereunder;

 

(ii)                                  BANK is authorized under applicable law to
enter into the TRANSACTIONS with CUSTOMERS in the MARKET in accordance with
terms set forth in KRS Chapter 368;

 

(iii)                               This Agreement has been duly authorized and
will be ratified by BANK’s Board of Directors at the next scheduled meeting of
BANK’s Board of Directors following execution hereof.

 

(iv)                              This Agreement has been duly executed and
delivered by BANK and constitutes its legal, valid and binding agreement,
enforceable against BANK in accordance with its terms, except as enforceability
may be limited by bankruptcy, insolvency, reorganization, moratorium,
receivership, conservatorship, and the rights and obligations of receivers and
conservators under 12 U.S.C. §§1821 (d) and (e), and any other laws affecting
creditors’ rights and remedies generally;

 

(v)                                 The execution, delivery and performance of
this Agreement by BANK does not violate or conflict with (A) any provision of
the articles of incorporation or other governance documents of BANK; or (B) any
Kentucky or federal law, or (C) any order, arbitration award, judgment or decree
to which BANK is a party or by which BANK or any of its assets may be bound;

 

(vi)                              BANK is authorized by applicable laws to
contract with a third party agent to provide the services that ADVANCE AMERICA
will provide under this Agreement;

 

8

--------------------------------------------------------------------------------


 

(vii)                           BANK is authorized under applicable laws to
contract with a third party to provide loan processing services not covered by
this Agreement, and represents that transmission by and between ADVANCE AMERICA
and such third party of information required for processing the TRANSACTIONS
does not violate any applicable state laws or federal law;

 

(viii)                        During the term of this Agreement, but only to the
extent permissible under applicable laws, regulations and regulatory practices,
ADVANCE AMERICA and its auditors shall have complete access to BANK’S accounting
records relating to TRANSACTIONS made in the MARKET. Subject to the foregoing
limitations, ADVANCE AMERICA will also have access to the officers, employees
and accountants of BANK for the same purposes as set forth above to discuss such
records and TRANSACTIONS during normal business hours and with reasonable
notice;

 

(ix)                                There are no undisclosed regulatory actions,
investigations, or lawsuits against BANK or its affiliates, relating to or
potentially impacting upon the marketing and servicing of TRANSACTIONS or the
performance of BANK’s obligations under this Agreement;

 

(x)                                   To the best of its knowledge, BANK
represents that any and all written information and financial statements
provided to ADVANCE AMERICA in contemplation of this Agreement did not contain
any material omissions of fact and were materially correct;

 

 

(xi)                                BANK is a current member of and in good
standing with the Community Financial Services Association of America (the
“CFSA”); and

 

(xii)                             BANK shall use its reasonable best efforts to
comply in all material respects with the CFSA Best Practices in effect on the
date of this Agreement, and any reasonable Best Practices, or modifications to
such practices approved and adopted by the CFSA during the term of this
Agreement; provided the practices comply in all respects with all applicable
law, and the interpretation of such law by authorities with jurisdiction.

 

(xiii)                          BANK will provide to ADVANCE AMERICA any
information system examinations performed and submit to ADVANCE AMERICA BANK’s
disaster recovery plan at least annually.

 

(b)                                 ADVANCE AMERICA hereby represents and
warrants to BANK, as of the date hereof that:

 

(i)                                     AA is a duly organized and validly
existing corporation under the laws of the State of Delaware, and is duly
qualified to do business as contemplated under this Agreement and has all
requisite licenses, permits and authorizations under applicable state and
federal law to execute and deliver this Agreement and perform its obligations
contemplated hereunder;

 

(ii)                                  AA has the corporate power and authority,
and all requisite licenses, permits and authorizations, to execute and deliver
this Agreement and to perform hereunder.  This Agreement has been duly
authorized by AA’s Board of Directors, has been executed and delivered by AA and
constitutes its legal, valid and binding agreement, enforceable against AA in
accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization or other laws affecting creditors’ rights
and remedies generally;

 

(vi)                              The execution, delivery and performance of
this Agreement by AA does not violate or conflict with (A) any provision of the
governance documents of AA; or (B) any applicable state or federal law; or (C)
any order, arbitration award, judgment or decree to which AA is a party or by
which AA or any of its assets may be bound;

 

9

--------------------------------------------------------------------------------


 

(vii)                           AA will operate its stores in North Carolina in
accordance with this Agreement and will follow its normal operating procedures
in operating these stores including providing adequate security measures, hiring
appropriate employees, and being open for business during normal business
operating hours;

 

(viii)                        There are no undisclosed regulatory actions,
investigations, or lawsuits against AA or its affiliates relating to the
marketing and servicing of the TRANSACTIONS in the MARKET;

 

(vi)                              To the best of its knowledge, AA represents
that any and all written financial statements provided to BANK in contemplation
of this Agreement did not contain any material omissions of fact and were
materially correct;

 

(vii)                           AA is a current member of and in good standing
with the CFSA; and

 

(viii)                        AA shall use its reasonable best efforts to comply
in all material respects with the CFSA Best Practices in effect on the date of
this Agreement, and any reasonable Best Practices, or modifications to such
practices approved and adopted by the CFSA during the term of this Agreement;
provided the practices comply in all respects with all applicable law, and the
interpretation of such law by authorities with jurisdiction.

 

(ix)                                NCA is a duly organized and validly existing
limited liability company under the laws of the State of Tennessee, and is duly
qualified to do business as contemplated under this Agreement and has all
requisite licenses, permits and authorizations under applicable state and
federal law to execute and deliver this Agreement and perform its obligations
contemplated hereunder;

 

(x)                                   NCA has the power and authority, and all
requisite licenses, permits and authorizations, to execute and deliver this
Agreement and to perform hereunder.  This Agreement has been duly authorized by
NCA’s Board of Directors, has been executed and delivered by NCA and constitutes
its legal, valid and binding agreement, enforceable against NCA in accordance
with its terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization or other laws affecting creditors’ rights and
remedies generally;

 

(xi)                              The execution, delivery and performance of
this Agreement by NCA does not violate or conflict with (A) any provision of the
governance documents of NCA; or (B) any applicable state or federal law; or (C)
any order, arbitration award, judgment or decree to which NCA is a party or by
which NCA or any of its assets may be bound;

 

(xii)                           NCA will operate its stores in North Carolina in
accordance with this Agreement and will follow its normal operating procedures
in operating these stores including providing adequate security measures, hiring
appropriate employees, and being open for business during normal business
operating hours;

 

(xiii)                        There are no undisclosed regulatory actions,
investigations, or lawsuits against NCA or its affiliates relating to the
marketing and servicing of the TRANSACTIONS in the MARKET;

 

(xiv)                         To the best of its knowledge, NCA represents that
any and all written financial statements provided to BANK in contemplation of
this Agreement did not contain any material omissions of fact and were
materially correct;

 

(xv)                            NCA is a current member of and in good standing
with the CFSA; and

 

10

--------------------------------------------------------------------------------


 

(xvi) NCA shall use its reasonable best efforts to comply in all material
respects with the CFSA Best Practices in effect on the date of this Agreement,
and any reasonable Best Practices, or modifications to such practices approved
and adopted by the CFSA during the term of this Agreement; provided the
practices comply in all respects with all applicable law, and the interpretation
of such law by authorities with jurisdiction.

 

(xvii)  On a quarterly basis ADVANCE AMERICA will disclose all contingencies
relating to off-balance sheet guarantee arrangements and other significant
events that may affect ADVANCE AMERICA’s ability to perform under the Marketing
and Servicing Agreement.

 

(xviii)ADVANCE AMERICA shall conduct a SAS70 review and submit to Bank and
submit to BANK ADVANCE AMERICA’s disaster recovery plan at least annually.

 

7.                                       Indemnification; Insurance.

 

(a)                                  NCA and AA, jointly and severally, hereby
indemnify and agree to hold harmless BANK INDEMNIFIED PARTIES from and against
any and all LOSSES suffered or incurred by BANK as a result of any HARMFUL ACTS
committed by NCA and AA, jointly or severally.

 

(b)                                 BANK hereby indemnifies and agrees to hold
harmless the ADVANCE AMERICA INDEMNIFIED PARTIES from and against any and all
LOSSES suffered or incurred by NCA and AA, jointly or severally, as a result of
any HARMFUL ACTS committed by BANK.

 

(c)                                  In addition to the above indemnification
BANK hereby indemnifies and agrees to hold harmless the ADVANCE AMERICA
INDEMNIFIED PARTIES from and against any and all losses suffered or incurred by
any ADVANCE AMERICA INDEMNIFIED PARTY as a result of placing data on BANK’s FTP
site.

 

(d)                                 The fact that indemnification is provided in
this Agreement for some HARMFUL ACTS does not mean that statutory or common law
indemnification or contribution are not available to either party for other acts
not enumerated herein.

 

(e)                                  NCA and AA, jointly and severally,  agree
to purchase and maintain general business and liability insurance from a
nationally-recognized insurance provider which shall, at a minimum, include a
rider or riders expressly insuring NCA and AA, jointly and severally but naming
BANK as an additional insured or protected party against any insurable HARMFUL
ACTS committed by NCA and AA, jointly or severally and naming BANK as additional
insured or loss payee.  However, in no event shall BANK be entitled to any
insurance coverage over and above that available to NCA and AA, jointly and
severally.

 

(f)                                    The Parties agree that, if both BANK and
either NCA or AA or both are named as defendants in the same lawsuit,
arbitration or other proceeding, then Bank and either NCA or AA or both may
enter into a Joint Defense Agreement reasonably acceptable to Bank and either
NCA or AA or both, provided that any such Joint Defense Agreement shall not
preclude any party from asserting any counterclaim, cross-actions or third-party
claims to which it may be entitled.

 

(g)                                 Such Joint Defense Agreement shall include
an agreement that ADVANCE AMERICA shall have the right to choose acceptable
counsel and otherwise direct the litigation but any settlement of such claims
must be agreed to by BANK.  [***] The Parties agree to meet as soon as
practicable but no less than ten (10) business days following the date of the
filing of any claim, complaint or action to determine and agree upon the Joint
Defense Agreement. Any failure to agree upon the Joint Defense Agreement or any
provision of this Section 7 shall in no way affect or negatively impact any
Indemnified Parties’ right to indemnity.

 

(h)                                 [***]

 

11

--------------------------------------------------------------------------------


 

(i)                                     A party which may be entitled to be
indemnified pursuant to this Agreement (“Indemnified Party”) shall promptly
notify the party who may be liable for such indemnification (the “Indemnifying
Party”) in writing of any pending or threatened claim or demand which the
Indemnified Party has determined has given or could give rise to a right of
indemnification under this Agreement, within five (5) business days following
the receipt of any claim, complaint or filing of any action. Such written notice
shall describe in reasonable detail the facts and circumstances relating to such
claim or demand, and the activities or conduct giving rise to such claim or
demand, and the estimated Loss associated with such claim or demand.  The
Parties agree that the failure to provide such notice shall not release the
Indemnifying Party from any of its obligations under this Agreement except to
the extent that the Indemnifying Party is materially prejudiced by such failure.

 

(j)                                     The Indemnifying Party shall provide
written notification to the Indemnified Party as promptly as possible (but in
any case prior to the due date for the answer or response to a claim or demand)
confirming that the Indemnifying Party will indemnify the Indemnified Party
pursuant to the terms of this Agreement.  The Indemnifying Party shall have the
right to select and employ competent, qualified counsel of its choice to defend
any such claim or demand asserted against the Indemnified Party.  Counsel
selected by the Indemnifying Party shall be reasonably acceptable to the
Indemnified Party.  The Indemnified Party shall have the right to participate in
the defense of any such claim or demand at its own expense.

 

(k)                                  The Indemnified Party shall make available
to the Indemnifying Party and/or its agents and counsel all records and other
materials in the Indemnified Party’s possession reasonably required by the
Indemnifying Party for its use in defending such claim or demand asserted
against the Indemnified Party.

 

(l)                                     The Parties agree to cooperate in the
defense of such claim or demand and to furnish the necessary records,
information and testimony, and to attend such conferences, discovery
proceedings, hearings, trials and appeals, as may be reasonably requested in
connection with such claim or demand.

 

(m)                               Neither the Indemnified Party nor the
Indemnifying Party shall settle or compromise any claim or demand for which
indemnity is sought under this Agreement without the prior written consent of
the other party, which should not be unreasonably withheld or delayed.

 

8.                                       Term and Termination.

 

(a)                                  The term of this Agreement shall commence
as of the EFFECTIVE DATE of this Agreement, and shall automatically terminate
three (3) years after the EFFECTIVE DATE of this Agreement, provided however,
that the representations, covenants and warranties contained herein shall
continue for a period of three (3) years following such termination.

 

(b)                                 If the State of North Carolina enacts
legislation governing the TRANSACTIONS contemplated under this Agreement
satisfactory to ADVANCE AMERICA, then ADVANCE AMERICA may, in its sole
discretion, upon thirty (30) days prior written notice to BANK:

 

(i)                                     Require BANK to continue to engage in
the TRANSACTIONS according to the terms of this Agreement and, as requested by
ADVANCE AMERICA, pursuant to North Carolina law, in which instance ADVANCE
AMERICA shall pay BANK the difference, if any, between the sum BANK earns on
[***] of each TRANSACTION, [***]; or

 

(ii)                                  Terminate this Agreement and execute with
BANK a Marketing and Servicing Agreement (the “Replacement Agreement”) for
another state, states or portions of states designated by ADVANCE AMERICA but
acceptable to BANK, which Replacement Agreement shall contain the same or
substantially similar terms, conditions and financial considerations as set
forth herein; or

 

12

--------------------------------------------------------------------------------


 

(iii)                               Engage in deferred deposit transactions in
the State of North Carolina independently of BANK, and pay [***] received by
CUSTOMERS from ADVANCE AMERICA between the date of termination and the original
expiration date of this Agreement.

 

(c)                                  If BANK terminates this Agreement without
cause, which shall be defined as any reason not specified in Section 7(a), (d),
(f), (g), (h), (i) or (j), and if following such termination ADVANCE AMERICA
continues to engage in deferred deposit transactions in the State of North
Carolina either independently or in partnership with another bank, BANK shall
pay ADVANCE AMERICA (i) all of its costs and expenses associated with such
termination, the costs of its transition to making deferred deposit transactions
in its own name and/or its replacement of BANK with another bank partner,
including, but not limited to, reasonable attorneys’ fees; and (ii) the
difference, if any, between (a) [***] received by the CUSTOMER under each
deferred deposit transaction between the date of termination and the original
expiration date of this Agreement and  (b) the actual fee earned by ADVANCE
AMERICA on such deferred deposit transactions.  If ADVANCE AMERICA cannot
continue to engage in deferred deposit transactions in the State of North
Carolina either independently or in partnership with another bank following
BANK’s termination of the Agreement pursuant to Section 8(c), then BANK will pay
ADVANCE AMERICA, for each month between the date of termination and the original
expiration date of this Agreement, a sum equal to [***] of the average monthly
amounts received by the CUSTOMERS from BANK, ADVANCE AMERICA and/or an ADVANCE
AMERICA bank partner in North Carolina during the trailing [***] prior to the
date of termination.

 

(d)                                 This Agreement also may be terminated six
(6) months after the occurrence of one or more of the following events, unless a
more specific time period is set forth below (each, an “EVENT OF DEFAULT”):

 

(i)                                     if either party hereto shall be in
material breach of any representation or warranty or covenant hereunder; or

 

(ii)                                  by ADVANCE AMERICA, if BANK shall file for
protection under any state or federal liquidation provision, or if either party
is placed into conservatorship or receivership with the Federal Deposit
Insurance Corporation or any body or any other duly appointed person or entity
having jurisdiction over said party; or

 

(iii)                               by BANK, if ADVANCE AMERICA shall file for
protection under any chapter of the federal Bankruptcy Code, an involuntary
petition is filed against ADVANCE AMERICA under any such chapter and is not
dismissed within thirty (30) days of such filing, or a receiver or any
regulatory authority takes control of ADVANCE AMERICA.

 

(e)                                  Provided that ADVANCE AMERICA is not in
material breach of this Agreement, ADVANCE AMERICA may terminate this Agreement
by giving written notice at least thirty (30) days in advance of termination if:
(i) BANK ceases generally to fund TRANSACTIONS marketed by ADVANCE AMERICA, and
BANK does not resume funding such TRANSACTIONS within such thirty (30) day
notice period; (ii) any amendment to or change in the terms of KRS Chapter 368,
or other applicable law, has an adverse effect upon ADVANCE AMERICA; or (iii)
BANK amends BANK POLICIES and/or the PROGRAM in a way that causes a material
adverse effect upon ADVANCE AMERICA.

 

(f)                                    Provided that BANK is not in material
breach of this Agreement, BANK may terminate this Agreement by giving written
notice at least thirty (30) days in advance of termination if: (i) any amendment
to or change in the terms of KRS Chapter 368, or other applicable law, has an
adverse effect upon BANK or (ii) ADVANCE AMERICA amends its internal or
operating policies in a way that causes a material adverse effect upon BANK.

 

(g)                                 BANK may terminate this Agreement on thirty
(30) days’ written notice to ADVANCE AMERICA in the event that the NET CHARGE
OFFS exceed [***] of the aggregate amount of FEES originated through ADVANCE
AMERICA in any calendar quarter; provided such notice is given not later than
thirty (30) days following the end of such calendar quarter.

 

13

--------------------------------------------------------------------------------


 

(h)                                 In the event of an act of God or other
natural disaster which makes the carrying out of this Agreement impossible, or
if a party’s performance hereunder is rendered illegal or materially adversely
affected by reason of changes in law or regulations (either federal or state)
applicable to the TRANSACTIONS or to either party hereto, then either party may
terminate this Agreement upon thirty (30) days written notice unless an earlier
termination is mandated by a court of competent jurisdiction.

 

(i)                                     If a party is advised in writing by any
regulatory agency having or other body asserting jurisdiction over such party or
the TRANSACTIONS that the performance of that party’s obligations under this
Agreement is or may be unlawful or constitutes or may constitute an unsafe or
unsound banking practice or that such activity may jeopardize such party’s
standing with or applicable rating from such regulatory agency, then the party
unable to perform, or whose performance has been rendered illegal or who has
been so advised by a regulatory agency, may terminate this Agreement by giving
written notice at least six (6) months in advance of termination to the other
party, unless such changes in the laws or regulations or communication from such
regulatory agency require earlier termination, in which case termination shall
be effective upon such earlier required date.

 

(j)                                     Upon the occurrence and during the
continuation of an EVENT OF DEFAULT (as defined above in Section 8(d)) by either
party, the non-defaulting party may terminate this Agreement by giving written
notice at least thirty (30) days in advance of termination and an opportunity
for the defaulting party to cure the EVENT OF DEFAULT during such notice period.

 

(k)                                  Upon termination or expiration of this
Agreement, BANK shall pay ADVANCE AMERICA any FEES that are then due and payable
under this Agreement.  In order to preserve the goodwill of each party with its
CUSTOMERS, both Parties shall act in good faith in order to ensure a smooth and
orderly termination of their relationship and the termination of the
TRANSACTIONS and marketing and servicing PROGRAM contemplated hereunder.  Unless
prohibited by applicable law or as otherwise provided in this Agreement or
unless otherwise requested by BANK, ADVANCE AMERICA shall continue to service
outstanding TRANSACTIONS following termination or expiration of this Agreement
until all TRANSACTIONS are repaid or charged off in accordance with BANK
POLICIES.  Upon the termination or expiration of this Agreement, all rights
herein granted to ADVANCE AMERICA (except those set forth in Section 9(a)) shall
revert to BANK, and ADVANCE AMERICA shall immediately cease using BANK
INTELLECTUAL PROPERTIES.

 

(l)                                     If an EVENT OF DEFAULT has occurred and
is continuing, the non-defaulting party shall be entitled to pursue, either
before or after termination, such rights and remedies as may be available at law
and in equity, in addition to those rights and remedies specifically provided
for under the terms of this Agreement.

 

9.   Notices.

 

Any notice hereunder by a party shall be given to the other party at its address
set forth below or at such other address designated by notice in the manner
provided in this Section 9, by personal delivery, certified mail or private
courier service, or by facsimile with a confirmation copy by first class mail,
postage prepaid.  Any written notice or demand to be given under this Agreement
shall be duly and properly given if delivered as described in this Section 9. 
Such notice shall be deemed to have been given (a) when received if by personal
delivery or private courier service, (b) when faxed if by facsimile, and
(c) three (3) business days after mailing, if sent by certified mail; provided,
however, that any notice given by a party changing its address for notice shall
be deemed given only upon actual receipt by the other party.  Unless otherwise
agreed, notice shall be sent to the contact persons at the addresses or
facsimile numbers, as the case may be, set forth below:

 

 

7If to ADVANCE AMERICA:

 

 

Advance America, Cash Advance

 

 

Centers of North Carolina, Inc.

 

 

Attention: John T. Egeland, President

 

 

S. Sterling Laney, III, Vice President and Counsel

 

14

--------------------------------------------------------------------------------


 

 

 

135 North Church Street

 

 

Spartanburg, SC 29306

 

 

Telephone:          (864) 342-5877

 

 

Facsimile:            (864) 342-5920

 

 

 

 

 

McKenzie Check Advance of

 

 

North    Carolina, LLC.

 

 

Attention: John T. Egeland, President

 

 

S. Sterling Laney, III, Vice President and Counsel

 

 

135 North Church Street

 

 

Spartanburg, SC 29306

 

Telephone:

 

(864) 342-5877

 

Facsimile:

 

(864) 342-5920

 

 

 

with a copy to:

 

Robert M. Buell, Esq.

 

 

Bowman and Brooke LLP

 

 

Riverfront Plaza West Tower

 

 

901 East Byrd Street

 

 

Suite 1500

 

 

Richmond, Virginia 23219

 

Telephone:

 

(804) 819-1109

 

Facsimile:

 

(804) 649-1762

 

 

 

If to BANK:

 

Michael Ringswald, Esq.

 

 

Republic Bank & Trust Company

 

 

One Republic Corporate Center

 

 

601 W. Market Street

 

 

Louisville, Kentucky 40202

 

Telephone:

 

(502) 561-7112

 

Facsimile:

 

(502) 561-7188

 

 

 

with a copy to:

 

Donald L. Cox, Esq.

 

 

Lynch, Cox, Gilman & Mahan, P.S.C.

 

 

400 West Market Street

 

 

Suite 2200

 

 

Louisville, Kentucky 40202

 

Telephone:

 

(502) 589-4215

 

Facsimile:

 

(502) 589-4994

 

10.                                 Confidentiality and Use of CUSTOMER
Information.

 

(a)                                  All CUSTOMER INFORMATION shall be the sole
property of BANK.  Subject to the Gramm Leach Bliley Act and any rules or
regulations promulgated thereunder, BANK hereby grants to ADVANCE AMERICA a
worldwide, exclusive license in perpetuity (and specifically surviving any
termination of this Agreement) to use the CUSTOMER INFORMATION for advertising
and solicitations for any deferred deposit product or those products
substantially similar to the deferred deposit product contemplated herein;
provided that ADVANCE AMERICA shall not use the CUSTOMER INFORMATION (i) if the
CUSTOMER at issue advises BANK or ADVANCE AMERICA that it does not wish such
information to be so used, or (ii) if its use would violate any federal or state
statutes, laws and/or regulations. ADVANCE AMERICA may use its computer system
to capture, maintain and process CUSTOMER INFORMATION for the purposes allowed
in this Agreement.

 

15

--------------------------------------------------------------------------------


 

(b)                                 BANK agrees not to target the CUSTOMERS for
any solicitation of any deferred deposit product (other than general
solicitations for products or services directed to the public at large), and not
to provide any CUSTOMER INFORMATION to any person or entity not a party to this
Agreement, whether for purposes of soliciting any CUSTOMER for any product or
otherwise, except to the extent required to do so under applicable law or
judicial, administrative or regulatory process, without the prior written
consent of ADVANCE AMERICA.  BANK shall use reasonable care to ensure that its
agents do not violate this provision.

 

(c)                                  BANK and ADVANCE AMERICA agree to treat in
confidence the provisions of this Agreement and the CONFIDENTIAL INFORMATION,
including without limitation the reports referenced in Section 5(e), and not to
communicate CONFIDENTIAL INFORMATION to any third parties except that
CONFIDENTIAL INFORMATION may be provided to a regulatory agency having or
asserting jurisdiction over a party or the TRANSACTIONS, a party’s affiliates,
as such term is defined in the Securities Exchange Act of 1934, to counsel,
accountants, financial or tax advisors or persons conducting due diligence
reviews for a third party without the consent of the other party; provided that
such Parties agree to hold such CONFIDENTIAL INFORMATION in confidence.  As used
herein, the term “CONFIDENTIAL INFORMATION” does not include information which
(i) becomes generally available to the public other than as a result of a
disclosure by a RESTRICTED PARTY, (ii) is independently developed by a
RESTRICTED PARTY without violating this Agreement, (iii) was available to the
RESTRICTED PARTY on a non-confidential basis prior to its disclosure to the
RESTRICTED PARTY or (iv) becomes available to the RESTRICTED PARTY on a
non-confidential basis from a source other than the other Party; provided that
such source is not bound by a confidentiality agreement with the other Party or
otherwise prohibited from transmitting the information to the RESTRICTED PARTY
by a contractual, legal or fiduciary obligation.

 

(d)                                 In the event that a RESTRICTED PARTY is
requested or required (by oral questions, interrogatories, requests for
information or documents, subpoena, Civil Investigative Demand or similar
process) to disclose any CONFIDENTIAL INFORMATION, the RESTRICTED PARTY will
provide the other party with written notice of such request(s) at the time of
receipt of such notice so that the other party may seek an appropriate
protective order or other appropriate remedy and/or waive the RESTRICTED PARTY’s
compliance with the provisions of this Agreement.  In the event that the other
party does not seek such a protective order or other remedy, or such protective
order or other remedy is not obtained, or the other party grants a waiver
hereunder, the RESTRICTED PARTY may furnish that portion (and only that portion)
of the CONFIDENTIAL INFORMATION which the RESTRICTED PARTY is legally compelled
to disclose and will exercise such efforts to obtain reasonable assurance that
confidential treatment will be accorded any CONFIDENTIAL INFORMATION so
furnished as a RESTRICTED PARTY would reasonably exercise in assuring the
confidentiality of any of its own CONFIDENTIAL INFORMATION.

 

11.                                 Specific Performance in the Event of Breach.

 

The Parties agree that monetary damages would not be adequate compensation in
the event of a breach by a RESTRICTED PARTY of its obligations under Section 9
of this Agreement and, therefore, the Parties agree that in the event of any
such breach the RESTRICTED PARTY, in addition to its other remedies available at
law or in equity, shall be entitled to an order requiring the RESTRICTED PARTY
to specifically perform its obligations under this Agreement or enjoining the
RESTRICTED PARTY from breaching this Agreement, and the RESTRICTED PARTY shall
not plead in defense thereto that there would be an adequate remedy at law.

 

12.                                 Miscellaneous

 

(a)                                  Neither the existence of this Agreement or
any related agreements, nor their execution, is intended to be, nor shall it be
construed to be, the formation of a partnership or joint venture between BANK
and ADVANCE AMERICA.  No employee of ADVANCE AMERICA shall be deemed to be an
employee of BANK, nor shall any employee of BANK be deemed an employee of
ADVANCE AMERICA. Each party to this Agreement shall be deemed to be an
independent contractor.

 

16

--------------------------------------------------------------------------------


 

(b)                                 This Agreement and any related agreements
supersede any prior negotiations, discussions or communications between BANK and
ADVANCE AMERICA and constitute the entire agreement of BANK and ADVANCE AMERICA
with respect to the subject matter hereof.

 

(c)                                  Failure of any party to insist, in one or
more instances, on performance by any other party in accordance with the terms
and conditions of this Agreement shall not be deemed a waiver or relinquishment
of any right granted hereunder or of the future performance of any such term or
condition or of any other term or condition of this Agreement unless and to the
extent that such waiver is in a writing signed by or on behalf of the party
alleged to have granted such waiver.

 

(d)                                 To the extent permissible by applicable law,
the Parties agree to promptly notify each other in the event either party
becomes aware of any threatened or actual investigation, regulatory action,
allegation, arbitration or lawsuit pertaining to the TRANSACTIONS or this
Agreement or any similar marketing and servicing agreement of third parties.

 

(e)                                  This Agreement and the rights and duties
described herein shall be governed by, and interpreted in accordance with
Federal law and to the extent applicable the laws of the State of Delaware,
except that the Arbitration provisions shall be governed by the Federal
Arbitration Act.

 

(f)                                    Except for the provisions contained in
Section (10), any controversy or claim arising out of or relating to this
Agreement, or the breach thereof, (“Disputed Matter”) shall be settled by
binding arbitration under the Federal Arbitration Act pursuant to the provisions
of this Section 12(f).  In the event of the occurrence of a Disputed Matter, any
party shall elect to have the Disputed Matter resolved by arbitration at a
mutually convenient location selected by the arbitrators, according to the
following procedure:

 

(i)                                     The arbitration shall be held:  (A) In a
summary manner, i.e., on the basis that it shall not be necessary to observe or
carry out either the usual formalities or procedure required by any arbitration
act or rules of civil procedure, or the Commercial Arbitration Rules; and (B)
Immediately, and with a view of its being completed within ninety (90) days
after it is demanded, unless otherwise agreed to in writing by both Parties,
having particular regard to any urgency regarding the matter in issue.

 

(ii)                                  In the event that a party requires that a
Disputed Matter be arbitrated hereunder, such party shall give written notice
thereof to the other party, which notice shall specify the dispute and the
relief that the party requests at the arbitration.  Upon the giving of such
notice, each party shall have fifteen (15) days in which to select one (1)
arbitrator and the two (2) selected arbitrators shall in turn choose a third
arbitrator.

 

(iii)                               The third arbitrator shall be: (A) If the
question in issue is primarily an accounting matter, an independent certified
public accountant; or (B) if the question in issue is primarily a legal matter,
a practicing lawyer of not less than ten (10) years standing as such or a
retired judge.  If the arbitrators chosen by the Parties cannot agree on the
choice of such accountant or lawyer within fourteen (14) days of their
appointment, such person is to be appointed in accordance with rules and
procedures of the American Arbitration Association.

 

(iv)                              Any arbitration shall be conducted before said
three (3) arbitrators pursuant to the American Arbitration Association
Commercial Arbitration Rules in force on the effective date of this Agreement,
as modified by the provisions of this Section 12(f).  The panel shall render its
decision in writing in accordance with applicable substantive laws.  The panel
shall have the right and power to apportion the costs and expenses of the
arbitration (including the Parties’ attorneys’ fees and expenses) in its
discretion.

 

(v)                                 The Parties irrevocably agree that the
decision or award in any arbitration proceedings hereunder:  (A) Shall be
binding on all of them, without any right of appeal except as provided by the
Federal Arbitration Act; (B) Shall forthwith be carried into effect; and (C) May
be made an order of any court of competent jurisdiction.

 

17

--------------------------------------------------------------------------------


 

(vi)                              It is expressly agreed and understood by the
Parties that, notwithstanding anything to the contrary contained in this Section
12(f), the provisions hereof will not deprive any party from any right or remedy
available to it to obtain preliminary or injunctive relief from a court of
competent jurisdiction pending the decision of the arbitrators.

 

(vii)                           The provisions of this Section 12(f) shall
continue to be binding on all Parties notwithstanding any termination or
cancellation of this Agreement.

 

(g)                                 ADVANCE AMERICA shall not assign or delegate
any of its rights and/or obligations hereunder without BANK’s prior written
consent, which consent shall not be unreasonably withheld.  BANK shall not
assign any of its rights and/or obligations hereunder to any other party without
ADVANCE AMERICA’s prior written consent, which consent shall not be unreasonably
withheld.

(h)                                 This Agreement is for the sole and exclusive
benefit of the Parties and shall not be deemed to be for the benefit of any
third party, including any party to a TRANSACTION hereunder.

 

(i)                                     The headings of the several sections and
subsections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.

 

(j)                                     This Agreement may be executed by the
Parties in separate counterparts, each of which is an original but all of which
together shall constitute one and the same document.  Facsimile signatures and
photocopies shall be deemed as valid as though they were originals.

 

(k)                                  Modifications to this Agreement can only be
made in writing signed by all Parties.

 

(l)                                     This Agreement shall not become
effective until the EFFECTIVE DATE.

 

(m)                               EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY
WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION ARISING UNDER THIS AGREEMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO WITH RESPECT TO THIS AGREEMENT,
OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE; AND EACH
PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY ARBITRATION, AND THAT ANY PARTY TO THIS AGREEMENT MAY
FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION IN ARBITRATION AS WRITTEN
EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO
TRIAL BY JURY.

 

(n)                                 Should any provision of this Agreement be
declared illegal or unenforceable by any court or tribunal of competent
jurisdiction and cannot be modified to be enforceable, such provision shall
immediately become null and void, leaving the remainder of this Agreement in
full force and effect.

 

(o)                                 In the event of a conflict between any of
the Exhibits to this Agreement and this Agreement, the terms and conditions set
forth in this Agreement shall govern the relationship between the Parties
hereto.

 

IN WITNESS WHEREOF, BANK and ADVANCE AMERICA, intending to be legally bound
hereby, have caused this Agreement to be executed by their duly authorized
officers as of the day and year first set forth above.

 

ADVANCE AMERICA, CASH ADVANCE CENTERS OF
NORTH CAROLINA, INC. (“AA”)

REPUBLIC BANK & TRUST COMPANY (“BANK”)

 

18

--------------------------------------------------------------------------------


 

By:

  /s/ William M. Webster, IV

 

By:

  /s/ Bill Petter

 

 

 

 

 

 

 

 

William M. Webster, IV

 

 

Bill Petter

 

 

 

Its:

Chief Executive Officer

 

Its:

Executive Vice President

 

 

Date:

 

 

Date:

    2/12/03

 

 

 

MCKENZIE CHECK ADVANCE OF NORTH CAROLINA,

LLC (D/B/A NATIONAL CASH ADVANCE)

(“NCA”)

 

 

By:

: /s/ William M. Webster, IV

 


 


WILLIAM M. WEBSTER, IV

 

Its: Chief Executive Officer

 

Date:

 

 

 

19

--------------------------------------------------------------------------------


 

EXHIBIT A

 


COMPUTATION OF MARKETING AND SERVICING FEES


 

1.               This is Exhibit A to that certain Marketing and Servicing
Agreement dated as of February 12, 2003 (the “Agreement”) between (i) (a)
REPUBLIC BANK & TRUST COMPANY  (“BANK”), and (ii) Advance America, Cash Advance
Centers of North Carolina, Inc. (“AA”) and (b) McKenzie Check Advance of North
Carolina, LLC (d/b/a National Cash Advance) (“NCA,” which together with AA shall
hereinafter sometimes be collectively referred to as “ADVANCE AMERICA”).  All
capitalized terms used herein and not otherwise defined are defined in the
Agreement.

 

2.               As ADVANCE AMERICA’s sole compensation under the Agreement,
BANK shall pay ADVANCE AMERICA the marketing and servicing fees (“FEES”) set
forth below.  BANK shall only be obligated to pay the FEES on TRANSACTIONS, or
portions thereof, collected during the term of this Agreement.

 

3.               Commencing on the first (1st) business day following the
EFFECTIVE DATE of this Agreement and continuing on each business day thereafter,
ADVANCE AMERICA shall deliver to BANK a daily report of business outlining the
total amount advanced to each CUSTOMER, total fees and the total TRANSACTIONS
held as receivable.  Additionally, the report will detail the TRANSACTIONS
collected from each CUSTOMER together with the applicable fees that pertain to
BANK and applicable FEES owed by BANK to ADVANCE AMERICA, as well as such other
information as is reasonably required by BANK to manage the PROGRAM.

 

4.               On or about the first (1st) and sixteenth (16th) calendar day
of each calendar month following a TRANSACTION repayment and continuing on or
about the first (1st) and sixteenth (16th) calendar day of each calendar month
thereafter, ADVANCE AMERICA shall deliver to BANK an invoice, detailing by the
day, the total TRANSACTIONS, the total fees earned by BANK and the total amount
of FEES due to ADVANCE AMERICA for the period included in such invoice (an
“Invoice”).  Based on those Invoices, BANK will pay to ADVANCE AMERICA by
Automated Clearing House (ACH) transfer (or by other means agreeable to ADVANCE
AMERICA and BANK) the day following the delivery of each Invoice, the FEES to be
paid by BANK hereunder related to ADVANCE AMERICA’s activities for the Invoice
period; provided that if any payment date is not a business day for BANK, the
payment shall be made on the next business day for which BANK is open.  Each
Invoice shall show (i) the Total of Payments on TRANSACTIONS actually received
by BANK during the Invoice period, and (ii) the FEES owed by BANK to ADVANCE
AMERICA, together with the calculation thereof in the same detail as in the
sample calculation attached hereto as Exhibit A-1. ADVANCE AMERICA and BANK
agree that the calculation of the FEES owed by BANK shall be submitted with each
of the foregoing Invoices and performed strictly in accordance with the sample
calculation attached.  ADVANCE AMERICA and BANK also agree that, for purposes of
performing such calculation, the following assumptions apply:

 

(a) The term “TRANSACTION LOSS RATE” shall be a percentage which is equal to
[***].

 

(b) Each Borrower shall be charged a fee up [***] of the face amount of each
deferred deposit transaction for each [***],  which fee may be modified from
time to time upon agreement by ADVANCE AMERICA and BANK and allowed by
applicable law.

 

(c)  Upon collection of a TRANSACTION, BANK shall pay to ADVANCE AMERICA a fee
equal to [***] received by the CUSTOMER for each deferred deposit transaction,
which fee may be modified from time to time upon agreement by ADVANCE AMERICA
and BANK.

 

(d)  [***]

 

20

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

SAMPLE CALCULATION

 

MARKETING AND SERVICING FEE

 

[***]

 

EXHIBIT B

 

 

MATTER

 

AGREEMENT

 

PROCESS

 

INFO SOURCE/PROCEDURE

Calculation of marketing and servicing fees due Advance America (“AA”)

 

Bank pays AA [***] advanced to the customer for marketing and servicing fees.

 

AA submits an M&S invoice to Bank on a Semi Monthly basis. The invoicing periods
are the 1st through the 15th and the 16th through the last day of the month.
Invoices are issued within 3 business days after the invoice period. Bank remits
payment for such invoice on the following business day.

 

AA information services (IS) department generates a Daily Report of Business
showing 1) Total amount of each customer transaction, 2) the fees earned, 3) the
fees projected to be earned upon repayment of the deferred deposit transaction,
4) and the total checks held as receivable as a result of the transaction. An
additional report is generated showing 1) Total amount collected from each
customer, 2) total amount of the deposit to bank’s account, 3) fees due, and 4)
any other information that is reasonably required by BANK to manage the
Transactions. Twice each month, AA accounting department generates a report
summarizing the daily reports of business. This report serves as the invoice to
Bank for fees due AA.

 

 

 

 

 

 

 

Bad debt expense

 

[***]

 

Bad debt information/settlement is included in the semi monthly M&S invoice.

 

[***]

 

 

 

 

 

 

 

Over and Short

 

All over and short amounts are the responsibility of AA

 

As discovered and reconciled

 

Will be in report Analysis of Account Receivable – Bank and settled with the
same report as late fees and petty cash.

 

 

 

 

 

 

 

Deposit Corrections

 

All deposit corrections are the responsibility of AA

 

As discovered and reconciled

 

Deposit corrections are essentially the same as over/short amounts that are
discovered by BANK. They will be settled with the same report as petty cash, and
other over and short amounts.

 

 

 

 

 

 

 

Cash bank check in AA center

 

If lawful and agreed to by Bank and AA and at Bank’s direction, AA will cash
the checks provided to customers in the center where the advance is made.

 

If law permits and the branch has cash

 

In order to help transition customers to BANK program, AA may cash the check. AA
will take check back from the customer, endorsing it to BANK, giving the
customer BANK’s cash, and depositing the check into BANK’s account.

 

21

--------------------------------------------------------------------------------


 

Transition from current model to Bank Partnership.

 

 

 

Daily

 

On transition day, AA will switch from the existing bank account to BANK’s
account, making all deposits into Bank’s account, and writing all customer
disbursements on Bank’s account. From the daily report of business, AA will
calculate the total checks redeemed by customers that pertain to transactions
that occurred prior to BANK’s program and invoice BANK for such deposits, daily.
Typically there will be a 2 day lag between the time the deposit is made and the
time BANK receives the invoice.

 

 

 

 

 

 

 

Total Outstanding

 

Bank’s total aggregate outstanding of deferred deposit transactions on any date
shall be equal to or less than [***]

 

Daily

 

AA will on a daily basis transmit to Bank sufficient information in a form
acceptable to both parties which will allow Bank to determine the extent of
their outstanding receivables. Based on this data Bank and AA will determine if
the aggregate outstanding is approaching the limit and come to a mutually
agreeable solution (e.g. Bank sells Transactions off to a third party as
contemplated in the M&S, Bank is unable to sell-off or hold more than the [***]
and removes themselves from North Carolina so that another bank can take its
place) as to how to limit Bank’s aggregate outstanding or modify the maximum
outstanding in writing.

 

 

 

 

 

 

 

Transmission of Data

 

AA will transmit transaction data in a format as specified by Bank which will
allow BANK to maintain a complete set of books and records of the transactions.

 

Daily

 

AA will on a daily basis transmit information in a file format specified by Bank
which contains the transactions originated, paid, collected, charged-off, etc.
which will allow Bank to maintain a complete set of books and records regarding
the transactions. The file for each business day will be transmitted by the next
business day.

 

 

 

 

 

 

 

Record Retention Requirements

 

AA will maintain all applications, notes and adverse action notices for the
required retention period

 

Annually

 

AA will maintain files on each Applicant whether accepted or rejected by Bank,
which file shall include Applications, Notes, Adverse Actions, etc.

 

FIRST AMENDMENT TO THE
MARKETING AND SERVICING AGREEMENT

 

THIS FIRST AMENDMENT TO THE MARKETING AND SERVICING AGREEMENT is an addendum to
the MARKETING AND SERVICING AGREEMENT dated February 12, 2003 by and between
Republic Bank & Trust Company, a bank organized under the laws of the state of
Kentucky (the “BANK”), and Advance America, Cash Advance Centers of North
Carolina, Inc., a Delaware Corporation (“AA”) and McKenzie Check Advance of
North Carolina, LLC d/b/a National Cash Advance, a Tennessee limited liability
company (“NCA”) which shall hereinafter sometimes collectively be referred to as
“ADVANCE AMERICA.”

 

Pursuant to Section 12 (k) of the Marketing and Servicing Agreement, the BANK
and ADVANCE AMERICA do hereby agree to amend the Marketing and Servicing
Agreement to read in its entirety as follows:

 

Page 13 Section 6(xiii) of the Marketing and Servicing Agreement shall be
amended to read as follows:

 

22

--------------------------------------------------------------------------------


 

(xiii)                    BANK will provide to ADVANCE AMERICA any information
system audits performed and will submit to ADVANCE AMERICA BANK’s disaster
recovery plan at least annually.

 

In the event of any conflict, inconsistency, or incongruity between the
provisions of this First Amendment and any of the provisions of the Marketing
and Servicing Agreement, the provisions of the First Amendment shall in all
respects govern and control. ,

 

In WITNESS WHEREOF, ADVANCE AMERICA and BANK, each intending to be legally bound
hereby, have caused this First Amendment to be executed by its duly authorized
officer as of the 21st day of March 2003.

 

REPUBLIC BANK & TRUST COMPANY

ADVANCE AMERICA, CASH ADVANCE CENTERS OF NORTH CAROLINA, INC.

 

 

By:

  /s/ Bill Peter

 

By:

  /s/ William Webster, IV

 

 

Bill Petter

 

 

William M. Webster, IV

 

 

Its:

  Executive Vice President

 

Its:

 Chief Executive Officer

 

 

 

Date:

 3/21/03

 

Date:

  4/21/04

 

 

SECOND AMENDMENT TO THE
MARKETING AND SERVICING AGREEMENT

 

THIS SECOND AMENDMENT TO THE MARKETING AND SERVICING AGREEMENT is an addendum to
the MARKETING AND SERVICING AGREEMENT dated February 12, 2003 by and between
Republic Bank & Trust Company, a bank organized under the laws of the state of
Kentucky (the “Bank”), and Advance America, Cash Advance Centers of North
Carolina, Inc., a Delaware Corporation (“AA”) and McKenzie Check Advance of
North Carolina, LLC d/b/a National Cash Advance, a Tennessee limited liability
company (“NCA”), which shall hereinafter sometimes collectively be referred to
as “ADVANCE AMERICA.”

 

Pursuant to Section 12(k) of the Marketing and Servicing Agreement, the BANK and
ADVANCE AMERICA do hereby agree to amend the Marketing and Servicing Agreement
to read in its entirety as follows:

 

Effective September 2, 2003, McKenzie Check Advance of North Carolina, LLC,
shall merge into and be consolidated with Advance America, Cash Advance Centers
of North Carolina, Inc. Accordingly, effective September 2, 2003, any reference
in the MARKETING AND SERVICING AGREEMENT to National Cash Advance or McKenzie
Check Advance of North Carolina, LLC, shall be deemed to be referring to Advance
America, Cash Advance Centers of North Carolina, Inc.

 

In particular on Page 2, Section 1(b) of the Marketing and Servicing Agreement,
the definition quoted “ADVANCE AMERICA,” from September 2, 2003, going forward
shall be defined as AA.

 

The Representations and Warranties concerning NCA, beginning on Page 14 and
continuing on to Page 15, shall be considered null and void and no longer in
effect as to NCA. However, effective September 2, 2003, AA shall assume all
applicable Representations and Warranties of NCA that pursuant to normal
interpretation will continue in full force and effect after September 2, 2003.

 

Page 8, Section 5(c)(ii) of the Marketing and Servicing Agreement shall be
amended to read as follows:

 

(ii)                                  Based upon the information provided by
APPLICANTS to BANK in the APPLICATIONS and such other credit-related information
as obtained by ADVANCE AMERICA at the direction of BANK, or by BANK directly,
and pursuant to the underwriting standards and criteria adopted by BANK in its
sole discretion, BANK shall be solely responsible for determining whether to
enter into a TRANSACTION with an APPLICANT. BANK shall, either itself or through
its designated agent, communicate to ADVANCE AMERICA its decision on each
APPLICATION. On

 

23

--------------------------------------------------------------------------------


 

BANK’s behalf, ADVANCE AMERICA shall provide an ADVERSE ACTION NOTICE to any
APPLICANT whose APPLICATION is rejected by BANK. Additionally, on BANK’s behalf,
ADVANCE AMERICA shall provide each APPLICANT with a copy of BANK’s privacy
notice.

 

Page 10, Section 5(e)(iv) of the Marketing and Servicing Agreement shall be
amended to read as follows:

 

(iv)                              The TRANSACTION DOCUMENTS shall be held by
ADVANCE AMERICA, pursuant to BANK’s record retention requirements, as more
particularly set forth in Exhibit B attached hereto and incorporated herein by
reference in trust for BANK, and BANK will have and shall continue to have
constructive possession and legal title to such documents, files and records. At
such time or times as BANK may reasonably request, and at BANK’s cost, ADVANCE
AMERICA shall promptly deliver copies of requested TRANSACTION DOCUMENTS to BANK
at its headquarters or such other location or locations as BANK shall direct.
All such documents shall be maintained segregated from other books and records
of ADVANCE AMERICA and otherwise in such a manner as to facilitate their
inspection by and delivery to BANK, if so requested. ADVANCE AMERICA will
maintain, through its policies, procedures and practices, controls designed to
safeguard the TRANSACTION DOCUMENTS and related customer information as well as
the confidentiality thereof. TRANSACTION DOCUMENTS to BANK at its headquarters
or such other location or locations as BANK shall direct. In the event the
security of the TRANSACTION DOCUMENTS is breached or ADVANCE AMERICA learns of
the unauthorized use of information contained in the TRANSACTION DOCUMENTS, then
ADVANCE AMERICA shall promptly notify BANK of such breach or unauthorized use so
that BANK shall be able to take any and all appropriate and necessary action.

 

Page 10, Section 5(e)(v) of the Marketing and Servicing Agreement shall be
amended to read as follows:

 

(v)                                 During the term of this Agreement and at all
times thereafter, BANK and banking agencies with regulatory authority over BANK
including, but not limited to the FDIC and the Kentucky Department of Financial
Institutions shall have reasonable access to ADVANCE AMERICA stores, to the
books and records of ADVANCE AMERICA (to the extent that such books and records
pertain to the TRANSACTIONS), to the officers, employees and accountants of
ADVANCE AMERICA, and to copies of TRANSACTION DOCUMENTS, all for the purpose of
ensuring that ADVANCE AMERICA is carrying out BANK POLICIES and is otherwise
complying fully with its obligations under this Agreement as well as all
applicable laws and regulations. Such access shall include permission to
maintain employees on the premises of ADVANCE AMERICA in North Carolina or such
offices of ADVANCE AMERICA where any information requested may be located during
regular business hours in order to audit ADVANCE AMERICA’s services contemplated
by this Agreement and to conduct on-site transaction testing and other
operational reviews. BANK agrees to provide reasonable advance notice of it or
its banking agencies with regulatory authority over its intent to audit any
ADVANCE AMERICA store in North Carolina.

 

Page 11, Section 5(e)(vii) shall be added to the Marketing and Servicing
Agreement and shall read as follows:

 

(vii)                           ADVANCE AMERICA will address any and all
customer complaints regarding the TRANSACTIONS including any responsibility for
forwarding such complaints to appropriate third parties as well as any response
thereto. Prior to addressing or responding to any such customer complaint
ADVANCE AMERICA will notify BANK of the complaint as well as how it intends to
handle and/or respond thereto. Upon receiving BANK’s approval on its intended
course of action ADVANCE AMERICA will handle accordingly.

 

Page 11, Section 5(e)(viii) shall be added to the Marketing and Servicing
Agreement and shall read as follows:

 

(viii)                        ADVANCE AMERICA will collect customer
identification (“CIP”) information required by the USA Patriot Act §326 and
provide customers with adequate notice of the CIP requirements prior to opening
an account. CIP information includes name, physical address, date of birth, and
taxpayer identification number or other unexpired government-issued photo
identification number that allows ADVANCE AMERICA to form a reasonable belief of
(i.e., verify) the CUSTOMER’s true identity. Records containing the required CIP
information will be maintained by ADVANCE AMERICA for a period of five (5) years
from the date the CUSTOMER’s account is closed and will be retrievable within 72
hours of any federal law enforcement agency’s request.

 

24

--------------------------------------------------------------------------------


 

In the event of any conflict, inconsistency, or incongruity between the
provisions of this Second Amendment and any of the provisions of the Marketing
and Servicing Agreement, the provisions of the Second Amendment shall in all
respects govern and control.

 

IN WITNESS WHEREOF, ADVANCE AMERICA and BANK, each intending to be legally bound
hereby, have caused this Second Amendment to be executed by its duly authorized
officer as of the      of September, 2003.

 

REPUBLIC BANK & TRUST COMPANY

 

ADVANCE AMERICA, CASH ADVANCE CENTERS OF NORTH CAROLINA, INC.

 

 

 

 

 

 

By:

  /s/ Bill Petter

 

By:

   /s/ William Webster, IV

 

 

Bill Petter

 

 

William M. Webster, IV

 

 

 

Its:

  EVP

 

Its:

  Chief Executive Officer

 

 

 

 

Date:

  9/10/03

 

Date:

  9/10/03

 

 

THIRD AMENDMENT TO THE
MARKETING AND SERVICING AGREEMENT

 

THIS THIRD AMENDMENT TO THE MARKETING AND SERVICING AGREEMENT is an addendum to
the MARKETING AND SERVICING AGREEMENT dated February 12, 2003, by and between
Republic Bank & Trust Company, a bank organized under the laws of the
Commonwealth of Kentucky (the “Bank”) and Advance America, Cash Advance Centers
of North Carolina, Inc., a Delaware corporation (“Advance America”).

 

Pursuant to Section 12(k) of the Marketing and Servicing Agreement, the BANK and
ADVANCE AMERICA do hereby agree to amend the Marketing and Servicing Agreement
to read in its entirety as follows:

 


1.                                       PAGE ONE (1), PARAGRAPH 6 OF THE
MARKETING AND SERVICING AGREEMENT SHALL BE AMENDED TO READ AS FOLLOWS:


 

WHEREAS, BANK desires that ADVANCE AMERICA market and service, on behalf of
BANK, all TRANSACTIONS originated by BANK in the MARKET to the exclusion of all
other originators of similar transactions and ADVANCE AMERICA agrees to do so.
The Parties agree that BANK will continue to fund all TRANSACTIONS that are
originated by BANK in the MARKET pursuant to BANK’s established underwriting
criteria and serviced by AD VANCE AMERICA until and unless BANK’s outstanding
TRANSACTIONS under this Agreement together with any other Marketing and
Servicing Agreement with ADVANCE AMERICA equals [***] exclusive of TRANSACTIONS
rejected by BANK.

 


2.                                       PAGE EIGHT (8), SECTION 5(C)(IV) OF THE
MARKETING AND SERVICING AGREEMENT SHALL BE AMENDED TO READ AS FOLLOWS:


 

(iv)                            ADVANCE AMERICA, on behalf of BANK, shall (A)
obtain from CUSTOMER the executed NOTE; (B) deliver an executed copy of the NOTE
to CUSTOMER; (C) obtain from CUSTOMER his or her REPAYMENT CHECK dated the
transaction date of the NOTE and made payable to BANK for the Total of Payments
set forth in the NOTE and held in trust separate and apart from ADVANCE
AMERICA’s records; and (D) not allow CUSTOMERS to engage in ROLLOVERS.

 


3.                                       PAGE NINE (9), SECTION 5(D)(III) OF THE
MARKETING AND SERVICING AGREEMENT SHALL BE AMENDED TO READ AS FOLLOWS:

 

25

--------------------------------------------------------------------------------


 

(iii)                          On each day ADVANCE AMERICA operates its stores
for regular business, ADVANCE AMERICA shall deposit and transfer to BANK DEPOSIT
ACCOUNT (A) all cash received from CUSTOMERS representing repayment of
TRANSACTIONS and (B) all REPAYMENT CHECKS held by ADVANCE AMERICA with respect
to TRANSACTIONS as to which repayment was not otherwise received on or before
the due date, subject to such delay in deposit, as ADVANCE AMERICA may
reasonably accommodate to secure repayment in cash from the CUSTOMER. However,
in no event shall ADVANCE AMERICA hold a check more than fourteen (14) days past
the due date.

 


4.                                       EXHIBIT B, PAGE 2, ROW ENTITLED TOTAL
OUTSTANDING OF THE MARKETING AND SERVICING AGREEMENT SHALL BE AMENDED TO
REFERENCE  [***] RATHER THAN  [***] IN ALL APPLICABLE PLACES IN SUCH ROW.


 

In the event of any conflict, inconsistency, or incongruity between the
provisions of this Third Amendment and any of the provisions of the Marketing
and Servicing Agreement, as amended, the provisions of this Third Amendment
shall in all respects govern and control.

 

IN WITNESS WHEREOF, ADVANCE AMERICA and BANK, each intending to be legally bound
hereby, have caused this Third Amendment to be executed by its duly authorized
officer as of the 15th of July, 2004.

 

REPUBLIC BANK & TRUST COMPANY

 

 

By:

   /s/ Bill Petter

 

 

Its:

 

 

 

 

 

ADVANCE AMERICA, CASH ADVANCE

 

CENTERS OF NORTH CAROLINA, INC.

 

 

 

By:

     /s/ William M. Webster, IV

 

 

 

     William M. Webster IV

 

 

 

 

Its: President

 

 

FOURTH AMENDMENT TO THE
MARKETING AND SERVICING AGREEMENT

 

THIS FOURTH AMENDMENT TO THE MARKETING AND SERVICING AGREEMENT is an addendum to
the MARKETING AND SERVICING AGREEMENT dated February 12, 2003, by and between
Republic Bank & Trust Company, a bank organized under the laws of the
Commonwealth of Kentucky (the “Bank”) and Advance America, Cash Advance Centers
of North Carolina, Inc., a Delaware corporation (“Advance America”).

 

Pursuant to Section 12(k) of the Marketing and Servicing Agreement, the BANK and
ADVANCE AMERICA do hereby agree to amend the Marketing and Servicing Agreement
to read in its entirety as follows:

 


1.                                       PAGE ONE (1), PARAGRAPH 6 OF THE
MARKETING AND SERVICING AGREEMENT SHALL BE AMENDED TO READ AS FOLLOWS:


 

WHEREAS, BANK desires that ADVANCE AMERICA market and service, on behalf of
BANK, all TRANSACTIONS originated by BANK in the MARKET to the exclusion of all
other originators of similar transactions and ADVANCE AMERICA agrees to do so.
The Parties agree that BANK will continue to fund all TRANSACTIONS that are
originated by BANK in the MARKET pursuant to BANK’s established underwriting
criteria and serviced by

 

26

--------------------------------------------------------------------------------


 

ADVANCE AMERICA until and unless BANK’s outstanding TRANSACTIONS under this
Agreement together with any other Marketing and Servicing Agreement with ADVANCE
AMERICA equals  [***] exclusive of TRANSACTIONS rejected by BANK.

 


2.                                       EXHIBIT B, PAGE 2, ROW ENTITLED TOTAL
OUTSTANDING OF THE MARKETING AND SERVICING AGREEMENT SHALL BE AMENDED TO
REFERENCE  [***] IN ALL APPLICABLE PLACES IN SUCH ROW.


 

In the event of any conflict, inconsistency, or incongruity between the
provisions of this Fourth Amendment and any of the provisions of the Marketing
and Servicing Agreement, as amended, the provisions of this Fourth Amendment
shall in all respects govern and control.

 

IN WITNESS WHEREOF, ADVANCE AMERICA and BANK, each intending to be legally bound
hereby, have caused this Fourth Amendment to be executed by its duly authorized
officer as of the 17th of January, 2005.

 

REPUBLIC BANK & TRUST COMPANY

 

By:

   /s/ Bill Petter

 

 

 

 

Its:

    Executive Vice President

 

 

 

    & Chief Operating Officer

 

 

 

 

 

ADVANCE AMERICA, CASH ADVANCE

 

CENTERS OF NORTH CAROLINA, INC.

 

 

 

By:

    /s/ William M. Webster IV

 

 

 

    William M. Webster IV

 

 

 

Its: President

 

 

27

--------------------------------------------------------------------------------